Order filed, March 29, 2012.




                                               In The

                         Fourteenth Court of Appeals
                                            ____________

                                        NO. 14-12-00094-CR
                                          ____________

                                      Edmond Davis, Appellant

                                                 V.

                                     The State of Texas, Appellee


                            On Appeal from the 178th District Court
                                     Harris County, Texas
                                Trial Court Cause No. 1239885


                                              ORDER
       The reporter’s record in this case was due March 27, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Wong Lee, the substitute court reporter, to file the record in this appeal within
30 days of the date of this order.

                                           PER CURIAM